Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
2.	 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/7/2022 has been entered.

Status of the application
3. 	Claims 1-22 are pending in this application.
Claims 1, 16 have been amended.
Claims 17, 18 have been cancelled.
Claims 1-16, 19-22 have been rejected.

Claim Objections
4.	Claim 1 is objected to because of the following informalities:  Claim 1 recites "HLB of 12 to 15 and contains comprising".  It should delete “contains” . Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.		The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 3,7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites 1:30 to 10:1 1:20 to 5:1” which is confusing. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation 1:30 to 10:1, and the claim also recites 1:20 to 5:1 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 7 recites “and or a combination thereof” It is confusing and it makes claim 7 indefinite. 

Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or non-obviousness.

9. 	Claims 1, 2, 3, 4, 9, 13, 14, 15, 16, 19, 20, 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sekikawa et al. US 2009/0285952 in view of NPL Estiasih et al. [in International Food Research Journal 20(2): 843-849 (2013)] in view of Bezelgues et al. US 2014/0120209 and further in view of Schrader et al. US 2013/0004621 and further in view of Mora-Gutierrez et al. A (US 2007/0085058) and in view of evidence given by NPL “Nephelometric unit”.

10. 	Regarding claims 1, 3, 4, 11, 14, 15, 16, 19, 20, 22, Sekikawa et al. discloses a transparent emulsified composition containing enzyme-degraded lecithin for use in food e.g. drinks etc. which exhibits emulsification stability and transparency of the final product (Abstract).  Regarding the claim limitation of “and the non-natural surfactant includes sugar esters of fatty acids and polyglycerin fatty acid ester” as claimed in amended claim 1, Sekikawa discloses that the composition further contains polyglycerin fatty acid ester (at least in claim 4 of Sekikawa et al.). 
Sekikawa is silent about origin (type) of lecithin and HLB value of the lecithin. 
NPL Estiasih T et al. discloses that commercial lecithin is derived from soybean and egg and soy lecithin is preferred because of its low-cost process, safe, applicable and produces lecithin of high amount (at least on page 843, col 1 Under Introduction) and therefore, enzyme modified lecithin can be considered from soy lecithin (Under Introduction).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Sekikawa et al. to include the teaching of NPL Estiasih et al. to make enzymatically modified lecithin from soy lecithin as preferred choice, for its low -cost process, safe, applicable and produces lecithin of high amount (at least on page 843, col 1 Under Introduction) and therefore, enzyme modified lecithin can be considered from soy lecithin (Under Introduction).
Regarding two lecithins, it can be approached in two ways: 
(a) Sekikawa also discloses a weight ratio between the first and second lecithin is , e.g. an enzyme-degraded lecithin to lecithin in a range from 2.5:7.5 to 45:5.5; range covers a ratio of 1:1; paragraphs [0013], [0016]) which meet the claimed range from weight ratio between the first and second lecithin is 1:30 to 10:1 to meet claims 1, 3. It is understood , therefore,  Sekikawa  et al. discloses two types of lecithins in the composition. NPL Estiasih T et al. discloses that crude soy lecithin has HLB 5.0 (Abstract). Therefore, it meets claim 1, 16 and 19. 
NPL Estiasih et al.  discloses that lecithin is modified to improve its emulsifying property (Abstract). NPL Estiasih, T et al. also discloses that crude lecithin has HLB 5.0 (Abstract) and it is suitable for w/o emulsion and partial hydrolysis make lecithin more hydrophilic and increases HLB values from 8-18 to make it suitable for O/W emulsion and suitable for more other food composition and lecithin can be soy lecithin also (page 845, col 2, paragraphs under Table 1, page 846, col 1 last para). NPL Estiasih et al. also discloses enzymatic treatment generates more lysophospholipid is produced which is desired because of its better emulsifying capacity (page 846 col 1 last paragraph).
However, Sekikawa ([0046]) and NPL Estiasih et al.  are silent about comprising 20% or more lysophosphatidylcholine as claimed in claim 1, 4, 16.
Bezelgues et al. also discloses that natural lecithin with natural phospholipid contains less (no) lyso-phospholipid ([0015]) and the hydrolyzed part of the lecithin phospholipid produce one or more lyso-phospholipid which is mixed to O/W emulsion ([0016]) provides more nutritional benefit and therefore, enzyme treated lecithin provides superior emulsion stability in oil-in-water emulsions and higher amount of source of lyso-phospholipids (LPL) ([0003]) e.g. an emulsion contains 0.1 to 2% PL and 15-50% of the phospholipid is PC ([0013]) and 20-70% of the phospholipid is lysophospholipid (LPL) ([0003]) which provides a good source of both the phospholipids when both lecithins are used.
One of ordinary skill in the art, before the effective filling date of the claimed invention would modify the Sekikawa et al. to include the teaching of  NPL Estiasia et al. to make enzyme modified hydrolyzed lysophospholipid containing lecithin for lysophospholipid contributed better stability and having HLB 8-18 (at least in NPL Estiasia et al. on pages 845,  846, col 1 last paragraph) and also  include the teaching of Bezelgues, in order to achieve the desired ratio of phospholipids as phosphatidylcholine  with lyso phosphatidylcholine ([0003], [0009], [0012]-[0014]) so that the combinations amounts contribute to the better emulsification property , emulsion stability, taste etc. of the product (Bezelgues; at least in paragraphs [0014], [0024] , [0028]).
(b) This approach is applicable for claims 1, 4, 11, 14, 16, 19 and 20. Regarding two lecithins, it can also be considered that Sekikawa discloses one enzyme modified lecithin in the composition (at least in [0046]). 
Sekikawa is silent about the second lecithin has an HLB of 12-15 and comprises Phosphatidylcholine and lysophosphatidylcholine greater than 20% or more” as claimed in claim 1.
NPL Estiasih T et al. discloses that lecithin is modified to improve its emulsifying property (Abstract). NPL Estiasih, T et al. also discloses that crude lecithin has HLB 5.0 (Abstract) and it is suitable for w/o emulsion and partial hydrolysis make lecithin more hydrophilic and increases HLB values from 8-18 to make it suitable for O/W emulsion and suitable for more other food composition and lecithin can be soy lecithin also (page 845, col 2, paragraphs under Table 1).
It is  to be noted that one of ordinary skill in the art can optimize the enzyme-modification step in order to have enzyme-modified lecithin as first lecithin which still can have greater than 5 HLB (un modified lecithin has 5.0) but less than or equal to 8.0 (higher than 5.0 due to some enzyme modification and slight higher HLB) and depending on the desired amount of lysophospholipid amount for the desired superior emulsification property, enzyme modified hydrolysis can further be continued which can achieve higher HLB from 12-18 due to more enzyme modification (in NPL Estiasia et al. page 845 col 2 paragraph below Table 2 and page 846, col 1 last paragraph). Therefore, this approach can be applicable (additionally) to address two lecithins (one enzyme modified and another enzyme modified with desired lysophospholipid having higher HLB) and two HLB of claim 1 also as discussed for claims 11, 14 above in detail using Sekikawa in view of NPL Estiasia et al. and Bezelgues et al. Therefore, this is applicable here also. If we consider modification of Sekikawa with two lecithins of NPL Estiasia et al. and Bezelgues et al. (both enzymes modified, one without lysophospholipid and another with lysophospholipid), then the third one can be from Sekikawa et al. (in [0035]). It is interpreted as Sekikawa et al.’s enzyme modified lecithin can comprise two types e.g. residual less hydrolyzed enzyme modified remaining without having further hydrolyzed product containing lysophospholipid and another is further hydrolyzed enzyme modified lecithin having desired lysophospholipid (lysophosphatidylcholine) as disclosed by Estiasia et al. and Bezelgues et al. in order to have better emulsion stability etc. as discussed above (motivation)  for claims 1, 11, 14 and is applicable here also.
Therefore, it is interpreted that with more hydrolysis time, lecithin (soy lecithin) with higher HLB and more lysophospholipid is produced which is desired because of its better emulsifying capacity (page 846 col 1 last paragraph). However, in order to have w/o capacity, low HLB is preferred which can be achieved without or with very limited enzyme modified lecithin having HLB 8 or less (page 846, col 1 last para and page 845 col 2), Abstract). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to further modify the enzyme modified lecithin of Sekikawa  ([0046]) with the teaching of NPL Estiasih et al. into two types of “enzyme modified soy lecithin” , one having  very limited enzyme modified lecithin having HLB 8 or less ( page 846, col 1 last para and page 845 col 2), Abstract) and another with more hydrolysis time,  lecithin (soy lecithin) with higher HLB  and more lysophospholipid is produced which is desired because of its better emulsifying capacity (page 846 col 1 last paragraph) and higher HLB values from 8-18 (page 845, col 2)  in order to have broad HLB value containing lecithin to have broad application and having better emulsifying capacity because of the presence of lysophspholipid in the emulsion composition (page 846, col 1, at least  last para). 
If we consider first is enzyme modified lecithin and second is enzyme modified lecithin having 20% or greater lysophosphatidyl choline, as claimed in claim 1 and also “15% or more lysophosphatidylcholine” as claimed in claims 4, 11, it is to be noted that NPL Estiasia et al. disclose that the enzymatic hydrolysis generates lysophospholipid which has higher emulsification capacity (at least in NPL Estiasia et al. on page 846, col 1 last paragraph). It is to be noted that NPL Estiasia et al. discloses that after 10 minutes of hydrolysis, lyso-phospholipid was detected and hydrolysis produces free fatty acid and lysophospholipid and generated lysophospholipid has higher emulsification capacity (Table 2 and page 846, col 1 last paragraph). Therefore, enzyme -modified lecithin can contain enzyme modified lecithin and also enzyme-modified lecithin having desired amounts of phospholipid which depends on duration of hydrolysis as taught by NPL Estiasia et al. (at least in NPL Estiasia et al. on page 846, col 1 last paragraph) in order to achieve desired higher HLB value from 5.0 to 8-18 (page 845 col 2, paragraph below Table 2). It is also to be noted that one of ordinary skill in the art can optimize the enzyme-modification step in order to have enzyme-modified lecithin as first lecithin which still can have greater than 5 HLB (un modified lecithin has 5.0) but less than or equal to 8.0 (higher than 5.0 due to some enzyme modification and slight higher HLB) and depending on the desired amount of lysophospholipid amount for the desired superior emulsification property, enzyme modified hydrolysis can further be continued which can achieve higher HLB from 12-18 due to more enzyme modification (in NPL Estiasia et al. page 845 col 2 paragraph below Table 2 and page 846, col 1 last paragraph). Therefore, this approach can be applicable (additionally) to address two lecithins (one enzyme modified and another enzyme modified with desired lysophospholipid having higher HLB) and two HLB of claim 1 also in order to address claims 4, 11 because claims 4, 11 depend on claims 3 and 1 and claim 3 depends on claim 1. 
However, Sekikawa ([0046]) and NPL Estiasih et al.  are silent about comprising 20% or more lysophosphatidylcholine as claimed in claim 1 and “comprising 15% or more lysophosphatidylcholine and 15% or less free fatty acid” as claimed in claims 4, 11 and 20. 
In order to make lecithin more effective and sufficient emulsion stability property (Bezelgues et al. [0002]), Bezelgues et al. also discloses that natural lecithin with natural phospholipid contains less (no) lyso-phospholipid ([0015]) and the hydrolyzed part of the lecithin phospholipid produce one or more lyso-phospholipid which is mixed to O/W emulsion ([0016]) provides more nutritional benefit and therefore, enzyme treated lecithin provides superior emulsion stability in oil-in-water emulsions and higher amount of source of lyso-phospholipids (LPL) ([0003]) e.g. an emulsion contains 0.1 to 2% PL and 15-50% of the phospholipid is PC ([0013]) and 20-70% of the phospholipid is lysophospholipid (LPL) ([0003]) which provides a good source of both the phospholipids when both lecithin are used.
Bezelgues also discloses wherein a lecithin is a (enzymatically treated deoiled fractioned lecithin; paragraphs [0026], [0028]) containing 15 percent or more lysophosphatidylcholine and 15 percent or less free fatty acid.  Bezelgues discloses a second lecithin is a deoiled, fractionated, and enzyme-modified lecithin containing 15 percent or more lysophosphatidylcholine (between 15-50 percent of the emulsion contains lyso-phosphatidylcholine; paragraph [0013]) and 15 percent or less free fatty acid (‘formation of free fatty acids is avoided’ to achieve oxidation stability and taste of the emulsion; in [0024]; last three lines on page 2, col 2 under [0024]).
Therefore, it is within the skill of one of ordinary skill in the art to  optimize the enzyme modification step to make enzyme modified lecithin having the proportionate amounts of enzyme modified lecithin with limited hydrolysis to derve as low HLB value and with further hydrolysis to serve high HLB value having lysophospholipid which has better emulsion property and therefore, in combination, serves broad range of HLB for wider application with better emulsion property due to lyso-phospholipid (lyso -phosphatidylcholine). 
One of ordinary skill in the art, before the effective filling date of the claimed invention would modify the Sekikawa et al. to include the teaching of  NPL Estiasia et al. to make enzyme modified hydrolyzed lysophospholipid containing lecithin for lysophospholipid contributed better stability and having HLB 8-18 (at least in NPL Estiasia et al. on pages 845,  846, col 1 last paragraph) and also  include the teaching of Bezelgues, in order to provide the first enzyme modified lecithin (may not have lysoPC) and second enzyme modified lecithin containing 15 percent or more lysophosphatidylcholine and 15 percent or less free fatty acid, as previously disclosed by Bezelgues, in order to achieve the desired ratio of phospholipids as phosphatidylcholine  with lyso phosphatidylcholine ([0003], [0009], [0012]-[0014]) so that it contributes to the better emulsification property , emulsion stability, taste etc. of the product (Bezelgues; at least in paragraphs [0014], [0024] , [0028]).
As discussed above, the claim limitation “15 percent or less free fatty acid” in the composition was addressed above and is applicable for claims 4, 11, 20, also.
It is also to be noted that the proportion of first lecithin is enzyme-modified lecithin and second lecithin is enzyme modified lecithin comprising 15% or more Phosphatidylcholine are optimizable because the amount of hydrolysis of the second enzyme modified lecithin are Result Effective Variable (REV).
Regarding the ratio between enzyme modified first and enzyme modified with 20% or more lysophosphatidylcholine (or 15% or more Phosphatidylcholine) of second lecithin (for approach (b) above to address claims 1, 4, 11, 16, 20), the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of these two lecithin in Sekikawa et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g.  desired broad HLB range value and having more effective better emulsion property with 20% lysophatidylcholine containing composition (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Regarding “translucent flavor nanoemulsion”, Sekikawa discloses a transparent emulsified composition containing enzyme-degraded lecithin for use in food e.g. drinks etc. which exhibits emulsification stability and transparency of the final product (Abstract).
However, Sekikawa is specifically silent about “translucent flavor nano-emulsion’ as claimed in claim 1, 16. 
Mora-Gutierrez A et al. discloses that the composition is nanoemulsion composition used for food, beverages ([0018]) if it has 5-50 nm particle size ([0064] and e.g. 5.9 micron in [0072]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Sekikawa by including the teachings of Mora-Gutierrez A et al. who discloses that the composition having 5-50 nm particle size ([0064] and e.g. 5.9 micron in [0072]) is nanoemulsion composition which is used for food, beverages ([0018]) having desired organoleptic property. 
Regarding the claim limitation of “less than Nephelometric Turbidity Unit’, Schrader disclose the micro-emulsion is clear (i.e. translucent) (at least in [0030] of Schrader et al.), and it is clear if the oil phase dispersed in the aqueous phase with a droplet of 140 nm or less ([0028]) which is determined by using turbidity measurement ([0029]).
Schrader et al. also discloses that the composition is clear and its turbidity is less than 10 FNU (Formazin Nephelometric Unit) ({0029], [0030]). It is known and is evidenced by NPL Nephelometric Turbidity Unit that both are same (Page 1). It is also to be noted that the turbidity unit is measured based on the light scattering effect as evidenced by NPL Nephelometric Turbidity Unit (page 1), therefore, it is determining factor based on the particle size (micron size) which is disclosed by Schrader et al. ([0028], [0029]) and not based on lecithin or mixtures of lecithin present in the composition.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Sekikawa by including the teachings of Schrader et al. who discloses that the particle size can be determined by using apparatus for the measurement of Nephelometric unit in order to determine nanoemulsion. 
 
11.	Regarding claim 2, Sekikawa et al. discloses that the composition can include surfactant system which includes e.g. 0.1-2 wt.% lecithin ([0046]), flavor as flavor oil ([0058]), and it can be from 0.1 to 20 wt.% ([0053]) or 0.001-2 wt.% ([0057]). It is to be noted that Sekikawa et al. also discloses that the disclosed invention comprises lecithin and enzyme degraded lecithin: lecithin can be 2.5:7.5 to 4.5:5.5 ([0016]) which ratio can maintain the transparency of the final product ([0034]). Therefore, if we consider total surfactant is lecithin + enzyme degraded lecithin, still it meets claim limitation of “the surfactant system (i.e. first and second lecithin) is present in an amount ranging from 0.1 % to 20% by weight of claim 2. 

12. 	Regarding claim 9, Sekikawa et al. is silent about all the claim limitation of claims 9 and 13. 
Schrader further discloses wherein the flavor oil phase contains an oil-soluble vitamin, an oil-soluble colorant, an antioxidant, or a combination thereof (in Schrader et al., the oil phase comprises a flavor, vitamins and coloring; paragraphs [0020]- [0021)).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Sekikawa et al. with the teaching of Schrader et al. to include oil-soluble vitamin, an oil-soluble colorant, an antioxidant, or a combination thereof (in Schrader et al., the oil phase comprises a flavor, vitamins and coloring; paragraphs [0020]-[0021]) in order to provide vitamin supplementation and antioxidant to protect oxidation of the oxidation sensitive component and desired color of the final product.

13.	 Regarding claims 7, 8, 12, Mora-Gutierrez et al. discloses that hydrocolloid is pectin (at least in claim 38 of Mora-Gutierrez et al.), saccharide is sucrose and polyol is sorbitol ([(0061]) which can be incorporated in such nano-emulsion composition.

14.	Regarding claim 13, it is to be noted that claim 13 recites the combined claim limitations of claims 2 and 9 and is applicable for claim 13. 

15.	 Regarding claim 14, regarding the claim limitation of the weight ratio of the surfactant system and the flavor oil phase has been discussed for claim 2 and is applicable for claim 14 also. Regarding the claim limitation of free fatty acid less than 10% or less by weight of the surfactant addressed for claim 1 and is applicable for claim 14 also. Regarding the claimed ratio between phosphatidylcholine and lysophosphatidyl choline, it is to be noted that Bezelgues et al. discloses 20% to 70% of the phospholipids are lysophospholipid ([0011]) and 15% to 50% (w/w) of the phospholipids are lysophosphatidylcholine (at least in [0012]) and it meets claimed ratio between phosphatidylcholine and lysophosphatidylcholine is 4:1 to 1:5 as claimed in claim 14.
It is within the skill of one of ordinary skill in the art to optimize the enzyme modified lecithin hydrolysis step in order to achieve desired amount of lysophospholipid (as  lysophosphatidyl choline) having better emulsion property contributed by lysophospholipid (Lysophosphatidylcholine ) with high HLB for broader application as discussed using Sekikawa et al. in view of NPL Estiasih et al. in view of Bezelgues et al. as discussed in detail above. It is also considered as Result Effective Variable.
Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of the enzyme modified lecithin hydrolysis step to Sekikawa et al. in order to in order to obtain the desired effect e.g.  to achieve desired amount of lysophospholipid (as  lysophosphatidyl choline) having better emulsion property contributed by lysophospholipid (Lysophosphatidylcholine ) with high HLB for broader application (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).


16.	Regarding claim 15, Sekikawa in view of NPL Estiasih et al. and Mora-Gutierrez A et al. meet the claim limitation of “claim 15 as discussed above.

17. 	Regarding claim 16, all the claim limitations of claim 16 have been discussed above for claim 1 and is applicable for claim 16 also. It is to be noted that claim 16 recites “emulsifying a flavor oil’. It is understood that lecithin is an emulsifier. Therefore, it will emulsify the flavor oil also.

18. 	Regarding claim 20, it is understood that Mora-Gutierrez et al. discloses that lecithin is the surfactant can be considered for nanoemulsion. Therefore, the modified Mora-Gutierrez et al. with two lecithin meet the claim limitation of “consists of the first and second lecithin” of claim 20.

19.	Regarding claim 22, the claim limitation of claim 22 was addressed for claim 14 above and is applicable for claim 22 also. 

20. 	Claims 5, 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sekikawa et al. US 2009/0285952 in view of NPL Estiasih et al. [in International Food Research Journal 20(2): 843-849 (2013)] in view of Bezelgues et al. US 2014/0120209 and further in view of Schrader et al. US 2013/0004621 and further in view of Mora-Gutierrez et al. A (US 2007/0085058) and in view of evidence given by NPL “Nephelometric unit” as applied to claim 1 and further in view of Skiff et al. US 2010/0136175.

21.  	Regarding claims 5, 6, Mora-Gutierrez et al. A do not disclose the weight ratio between water and the co-solvent is 1:95 to 1:4, or preferably 1:20 to 1:5.
Skiff discloses an emulsion contains less than 20 percent by weight water and 30 percent or more by weight a propylene glycol co-solvent relative to the weight of the emulsion; at least in paragraph [0034]; claims 10-11) which encompasses a weight ratio between water and the co-solvent is 1:95 to 1:4, or preferably 1:20 to 1:5 as claimed in claim 5.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Schrader et al. in view of Bezelgues et al to include the teaching of Skiff et al. (at least in paragraph [0034]; claims 10-11 of Skiff et al.) which meets the claimed ratio as claimed in claim 5, in order to provide a large excess of solvent relative to the amount of the surfactant system that contributes to the stability of the system (Skiff; at least in paragraph [0034)).

22. 	Claims 10, 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sekikawa et al. US 2009/0285952 in view of NPL Estiasih et al. [in International Food Research Journal 20(2): 843-849 (2013)] in view of Bezelgues et al. US 2014/0120209 and further in view of Schrader et al. US 2013/0004621 and further in view of Mora-Gutierrez et al. A (US 2007/0085058) and in view of evidence given by NPL “Nephelometric unit” as applied to claim 1 and further in view of Tumerman et al. USPN 3291614.

23. 	Regarding claim 10, 21, Sekikawa discloses the surfactant system contains two lecithins which are in a ratio (an emulsion comprises a ratio of an enzyme-degraded lecithin to lecithin in a range from 2.5:7.5 to 4.5:5.5; paragraphs [0013], [(0016]).
Sekikawa does not disclose the surfactant system contains a third lecithin, and the weight ratio between the first, second, and third lecithin is 1:20:2 to 1:5:1.
This can be approached in two ways:
(a) If we consider approach (b) as addressed to reject claim 1 above, then, Sekikawa in view of NPL Estiasih T et al. and discloses first enzyme modified lecithin (Less enzyme modified having up to HLB 8) in the composition (at least in [0046]) and the second enzyme modified lecithin has lysophosphatidyl choline  and  an HLB of 12-15 and third one can be non enzyme modified lecithin as disclosed by Sekikawa et al.  [lecithin in a range from 2.5:7.5 to 45:5.5; range covers a ratio of 1:1; paragraphs [0013], [0016])].
However, (additionally/alternatively), Bezelgues et al. discloses that egg yolk can be used as an animal source of phospholipid (at least in [0015]) which is source of lecithin because lecithins are phospholipid composition ([0002]) in order to have lecithin from animal origin. 
Tumerman et al. discloses that lecithin can be used which increases the persistence of the periods more than six months and improves dispersibility (in Tumerman et al., col 3 lines 60-65) and also discloses more than one emulsifier can be combined as per desired broad range of HLB value containing emulsifier composition for desired use (in Tumerman et al., col 3 lines 1-10).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Sekikawa et al. by including the teaching of Bezelgues et al. to consider an additional lecithin from egg yolk as the source of animal origin to be in the final composition because Tumerman et al. also teaches that more lecithin can be used which increases the persistence of the periods more than six months and improves dispersibility (in Tumerman et al., col 3 lines 60-65) and also discloses more than one emulsifier can be combined as per desired broad range of HLB value containing emulsifier composition for desired use (in Tumerman et al., col 3 lines 1-10).
Even if the combination of prior arts do not disclose the claimed ratio of three emulsifiers as claimed in claims 10, and 21, however, it is within the skill of one of ordinary skill in the art to use the teaching of the combined prior arts of record to optimize the ratio in order to achieve desired HLB range which meets the claimed range value as claimed in claim 10.
Absent showing of unexpected results, the specific amount of ratio of three emulsifiers is not considered to confer patentability to the claims. As the (HLB values are variables that can be modified, among others, by adjusting the amount of individual emulsifiers (e.g. at least in Tumerman et al. in col 3 lines 1 -10 and col 3 lines 60-65), the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of individual emulsifiers in to amounts of Sekikawa et al. including that presently claimed, in order to obtain the desired effect e.g. desired HLB. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Response to arguments
24.	Applicants arguments and amendments have been considered. Applicants arguments and amendments overcome the rejections of record. Examiner has not considered Mora-Gutierrez et al. as primary prior art in this office action. Examiner has considered Sekikawa et al. as primary prior art and an additional new secondary prior art by NPL Estiasih, T et al. in this office action. Therefore, the rejection has new approach and it is is new ground of rejection. Therefore, the arguments have been considered as moot.
Conclusion
25. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792